Citation Nr: 1544777	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  10-34 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hepatitis.  

3.  Entitlement to an effective date prior to August 6, 2008, for the grant of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1974 to June 1977.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from March 2008 and April 2010 rating decisions of the Department of Veteran Affairs (VA) Regional Office (RO) in Pittsburgh and Philadelphia, Pennsylvania, respectively.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) in a September 2010 hearing.  A transcript of that hearing has been associated with the claims file.  

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's hypertension did not have onset during his active service and did not manifest within one year of separation from active service.

2.  Resolving reasonable doubt in favor of the Veteran, the evidence of record shows that it was factually ascertainable that the Veteran was entitled to nonservice-connected pension benefits at the time of his original claim on November 13, 2006.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for entitlement to an effective date of November 13, 2006, but no earlier, for the grant of nonservice-connection pension benefits have been met. 38 U.S.C.A. §§ 1521, 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.2, 3.3(a)(3), 3.102, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA provided adequate notice in letters sent to the Veteran in February and October 2007.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.

The Board notes that VA did not provide examinations with regard to the Veteran's claims of entitlement to service connection for hypertension and hepatitis.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c) (4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims (Veterans Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that the record does not provide an indication of an association between service and the Veteran's hypertension.  Although the threshold for the third factor in McLendon is a low one, there is a threshold.  There is no evidence of the type or similar to the type of evidence that the Veterans Court described in McLendon as examples of what satisfies the indication of an association factor.  Here, the only evidence of record relevant to the indication of association factor are the Veteran's statements that his hypertension is related to his active service.  The Board finds that this does not rise to the threshold described in McLendon.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed.Cir. 20100 (conclusory lay assertion of nexus is insufficient to entitle claimant to provision of VA medical examination).
The Board therefore concludes that VA has no duty to provide an examination regarding the Veteran's claim of service connection for hypertension.

The record does not otherwise indicate any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

There is a rebuttable presumption of service connection for certain chronic diseases, including hypertension, if the disease manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  

Hypertension

The Veteran argues that his hypertension was caused by his active service.  Initially, the Board notes that the Veteran clearly has a present diagnosis of hypertension.  The earliest relevant record of this diagnosis is documented in a January 2006 private treatment note.  Again, in a June 2009 VA examination, the examiner noted that the Veteran's hypertension was not adequately controlled at that time.  Thus, the Board finds that the Veteran has met the first element of service connection, a current disability.

However, the record contains no competent evidence that shows the Veteran's hypertension had onset during service or within one year of separation from service. Service treatment records do not contain a diagnosis of hypertension or blood pressure readings that indicate the presence of hypertension. In fact, the Veteran has not alleged that his hypertension had onset during service or manifested to a compensable degree within one year of separation of service.  Indeed, in his September 2010 DRO hearing, the Veteran reported first learning he had hypertension "at the very end of '05 or the beginning of '06."   Thus, the record does not establish in service incurrence of hypertension. 

Additionally, there is no competent evidence of a nexus between the Veteran's currently diagnosed hypertension and his active service. No medical opinion is of record on this issue, and the Veteran's general assertion that the two are related is not competent evidence to establish such a link. Whether lay nexus evidence is competent evidence cannot be determined categorically.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, such a determination depends on the facts of the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Medical evidence is required to demonstrate a relationship between a current disability and active service or any continuity of symptomatology demonstrated if the condition is one where a lay person's observations would be not be sufficient because the issue is complex and beyond mere observation.  Clyburn v. West, 12 Vet. App. 296 (1999).  The diagnosis and etiology of hypertension requires clinical testing to measure blood pressure both diastolic and systolic, and the interpretation of the blood pressure results. This is not something that is amenable to mere observation. Thus, the Veteran is not competent to determine the onset or etiology of his hypertension, and his general assertion of a link between his active service and his current hypertension is not competent evidence to establish a nexus.  

The Board finds that the preponderance of evidence is against this claim, whether on a presumptive basis for chronic diseases or otherwise.  There is no indication that the Veteran's hypertension had its onset in his active service or is otherwise related to his active service.  Additionally, as the evidence shows that the Veteran was first diagnosed with hypertension in 2006, the Veteran's hypertension did not manifest to a compensable degree within one year of separation from service in 1977.  The appeal as to this issue must therefore be denied. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Effective Date

The Veteran argues that he should be entitled to an effective date prior to August 6, 2008, for the grant of nonservice-connected pension benefits.  Specifically, the Veteran argues that November 13, 2006, should be the effective date, as that was when he initially filed a VA Form 21-526, Application for Compensation and Pension.  

In general, the effective date for the grant of nonservice-connected pension based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b) (2015).

For effective date purposes, a claim is a formal or informal written communication identifying and requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p) (2015).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2015); Norris v. West, 12 Vet. App. 413, 421 (1999).

In this case, the Board acknowledges that the Veteran initially filed a claim for nonservice-connected pension benefits in November 2006.  The RO acknowledged this in a subsequent deferred rating decision and in a June 2008 letter, in which it informed the Veteran that his income exceeded the statutory income limit for nonservice-connected pension claims at that time.  

The actual date entitlement to nonservice-connection pension arose is implicated, which makes a discussion of the merits of the Veteran's pension claim between November 2006 and August 2008 necessary.  Nonservice-connected pension is a benefit available to a wartime veteran if: in pertinent part, the veteran is permanently and totally disabled from nonservice-connected disability, provided that his condition was not the result of the Veteran's willful misconduct, or the Veteran is a patient in a nursing home receiving skilled nursing, or the veteran is receiving Social Security disability benefits; and the Veteran meets the countable family income and net worth limitations set by Congress. 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3(a)(3) (2015).  If a veteran meets these qualifications, his improved pension is calculated to be an amount equal to the difference between the Veteran's countable family income and the annual pension limit set by Congress. 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.23(b) (2015). 

The maximum annual pension rate (MAPR) is set by Congress.  That rate, which may change yearly, is published in Appendix B of the Veterans Benefits Administration  Manual M21-1. 38 U.S.C.A. § 1521(a), (b) (West 2014); 38 C.F.R. §§ 3.3(a)(3), 3.23 (2015).  The MAPR used to determine eligibility is based on certain status determinations.  

In a signed declaration of status of dependents VA Form 21-686c, the Veteran reported that he and his second wife divorced in October 2007.  Thus, the Board had one dependent during 2006 and most of 2007, his then second wife.  Therefore, the Veteran would be eligible for pension if his countable family income was less than the statutory income limit during that time for a claimant with one dependent.  In 2006, that income limit was set at $14,313.  In 2007, that income limit was set at $14,643.  

Essentially, in order for the Veteran to establish entitlement to an earlier effective date for the grant of nonservice-connection pension benefits, he must show either that he was entitled to such benefits at the time of his November 2006 claim or that entitlement to the benefits arose in the intervening time period between then and his current effective date in August 2008.  For the following reasons, the Board finds that an earlier effective date for the grant of nonservice-connected pension benefits is warranted as of November 13, 2006, the date he filed the initial claim for that benefit.    

Significant in this case are two separate reports of income during the applicable appeal period that the Veteran submitted in support of his claim.  In an October 2007 Improved Pension Eligibility Verification Report, the Veteran reported total gross wages from all employment as equaling $10,720.00 from January to December 2006.  This report indicates an annual income of less than $11,000 per year during 2006, which falls below the statutory income limits for 2006.

In the October 2007 Improved Pension Eligibility Verification Report, the Veteran reported $5,500.00 in gross wages from all employment from January 2007 through June 2007.  Next, in an August 2008 Improved Pension Eligibility Verification Report, the Veteran reported an approximate income of $15,000 from August 2007 through July 2008.  On that same report, he reported having no income beginning July 2008, which served as the basis for the RO awarding nonservice-connected pension benefits as of August 6, 2008.  The Board is not aware of any other reports of record that document the actual earnings of the Veteran between January 2007 and August 2008.  

The Board notes that the RO apparently determined that the annual income reported in the August 2008 report exceeded the statutory limit assigned for 2007.  However, the August 2008 report spanned both 2007 and 2008.  Thus, the entirety of the $15,000 income reported cannot be attributed to 2007. In reviewing the reported gross wages of $5,500 from January to June 2007, and splitting the $15,000 reported from July 2007 to August 2008 and applying half to 2007 and half to 2008 ($7,500 to each year), the annual income reported for 2007 becomes $13,000 ($5,500 + $7,500), which is below the statutory income limits for 2007.  Moreover, this leaves a reported income for 2008 of $7,500, through August 2008, when the Veteran's income dropped to zero. 

The Board acknowledges that the lack of precise records upon which to calculate the Veteran's income during the appeal period prior to the current effective date has resulted in careful extrapolation of the Veteran's annual salary for this timeframe.  However, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran met the income limit requirements for eligibility purposes for nonservice-connected pension benefits at the time of his original claim on November 13, 2006, and through August 2008.  The effective date for the grant of nonservice-connected pension is based upon the date of the original claim or the date entitlement arose, whichever is later.  In this case, the Board finds that the Veteran was entitled to these benefits at the time of his original claim in November 13, 2006.  Hence, resolving all reasonable doubt in favor of the Veteran an earlier effective date of November 13, 2006, for the grant of nonservice-connected pension benefits is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.400; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.  

Entitlement to an earlier effective date of November 13, 2006, for the grant of nonservice-connected pension benefits is granted, subject to the criteria governing the award of monetary benefits.


REMAND

The Veteran claims he contracted hepatitis during his active service as a result of receiving injections with air guns rather than individual needles.  

The Veteran received a diagnosis of hepatitis during his active service.  The Veteran was diagnosed with infectious hepatitis in late 1976.  An April 1977 service treatment record confirmed this diagnosis and indicated the hepatitis was resolving.  A subsequent health record from May 1977 confirmed that infectious hepatitis had resolved.  

In a January 2006 private treatment note, the treating physician noted that the Veteran probably had hepatitis C.  This report is corroborated in a June 2009 VA examination, which noted that the Veteran had chronic hepatitis C.  Of record are other treatment notes that confirm a present diagnosis of hepatitis C.  

However, there is no competent medical evidence of record that addresses whether the Veteran's current diagnosis of hepatitis C is related to the in-service infectious hepatitis diagnosis that was noted to have resolved.  Accordingly, because this is a medical question that is beyond the competence of a lay person such as the Veteran or the Board, remand is necessary to obtain a VA opinion.  38 U.S.C. § 5103A (West 2014); Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), overturned on other grounds, Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Accordingly, the claim is remanded for the following:

1. Forward the claims folder, to include a copy of this remand, to an appropriate examiner who conducted the April 2010 VA examination, for an opinion regarding the etiology of the Veteran's currently diagnosed hepatitis C.  Request the examiner review the claims folder and note that such review has been accomplished.   

The examiner should be asked to provide an opinion as to whether the Veteran's hepatitis C is at least as likely as not (i.e., to a 50-50 or greater degree of probability) causally related to active service. Specifically, the examiner should address whether the Veteran's hepatitis C is related to the infectious hepatitis diagnosed in service. 

The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated, the examiner should clearly and specifically so specify, along with an explanation as to why that is so. 

If the requested opinions cannot be provided without an examination, then such examination should be scheduled for the Veteran and the examiner should be asked to render the requested medical opinion(s) noted above.

2. After the development requested has been completed, review the medical report to ensure that it is in compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures. 

3.  Then readjudicate the claim.  If this benefit is not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


